TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00028-CV


                         Ali Mahrou and Gypsie Mahrou, Appellants

                                                 v.

               Reba A. Byrd Individually and as Trustee of Reba Byrd Trust;
                             and Charles Sampley, Appellees


               FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
        NO. CV-07130, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ali and Gypsie Mahrou filed a notice of appeal, complaining of the trial court’s

order denying their “Claim of Disobedience.” Appellants’ claim sought to hold appellees’

successor in title in contempt for violating a permanent injunction pertaining to an easement on

appellees’ real property. See Tex. R. Civ. P. 692 (providing that court may punish “disobedience

of an injunction” by contempt). We requested a response from appellants as to how this Court

may exercise jurisdiction over this appeal. Appellants have filed a combined “Response to

Court’s Question of Jurisdiction and Brief of Appellants.”       Appellees have filed a brief

responding to the jurisdictional question as well.

               An order finding a party not in contempt is not a final, appealable judgment.

Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985) (per curiam) (holding that appellate court

“erred in assuming jurisdiction over the present matter because an order finding a party not in
contempt is not a final, appealable judgment”); see also Wagner v. Warnasch, 295 S.W.2d 890,

893 (Tex. 1956) (holding that contempt orders are not appealable unless specifically authorized

by statute); Nieto v. Alvarado, No. 03-17-00387-CV, 2018 WL 1440459, at *1 (Tex. App.—

Austin Mar. 23, 2018, no pet.) (mem. op.) (dismissing for want of jurisdiction appeal of order

denying motion for contempt). Appellants have not cited any authority demonstrating that this

Court has jurisdiction over the trial court’s order denying their “claim of disobedience” seeking

to hold appellees in contempt.

                Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a), 43.2(f).



                                             __________________________________________

                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: May 24, 2019




                                                2